                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


DAVID J. WALKER,

                     Petitioner,                      Case Number: 2:18-CV-12435
                                                      HON. ARTHUR J. TARNOW
v.

SHANE JACKSON,

                     Respondent.
                                            /

            OPINION AND ORDER GRANTING PETITIONER’S
        MOTION TO STAY, DENYING MOTION FOR APPOINTMENT
        OF COUNSEL WITHOUT PREJUDICE, AND ADMINISTRATIVELY
        CLOSING CASE

       Michigan state prisoner David J. Walker has filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. He challenges his convictions for three counts of

aggravated stalking. Now before the Court is Petitioner’s Motion to Stay Proceedings.

For the reasons set forth below, the Court grants the motion and closes the case.

       Petitioner’s convictions are the result of a guilty plea in Livingston County Circuit

Court. On August 18, 2016, Petitioner was sentenced to concurrent terms of 9 to 40 years

in prison. The Michigan Court of Appeals denied Petitioner’s application for leave to

appeal, People v. Walker, No. 336981 (Mich. Ct. App. Nov. 29, 2017), as did the

Michigan Supreme Court. People v. Walker, 501 Mich. 926 (Mich. Nov. 29, 2017). On

August 6, 2018, Petitioner filed a habeas corpus petition. He now seeks to stay this case

pending resolution of another criminal proceeding against him in Livingston County
Circuit Court.

       A federal court district court, in its discretion, may stay a habeas corpus

proceeding provided that there is good cause for doing so, the petitioner is not seeking to

delay the matter to gain an advantage, and the opposing party would not be unfairly

prejudiced by a stay. See Rhines v. Weber, 544 U.S. 269, 276 (2005) (“District courts do

ordinarily have authority to issue stays where such a stay would be a proper exercise of

discretion.”) (citations omitted). Petitioner’s request that he be permitted to await

resolution of the pending criminal charges before he decides whether to pursue relief in

this case is reasonable. The Court finds no evidence that Petitioner is attempting to gain a

tactical advantage, nor does the Court anticipate prejudice to Respondent if the matter is

stayed. The Court, therefore, will grant Petitioner’s motion.

       For the reasons stated above, Petitioner’s Motion to Stay Proceedings (Dkt. 11) is

GRANTED and these proceedings are STAYED. To resume this case, Petitioner must

file a motion to lift stay within sixty days of the resolution of the pending criminal case.

See Hargrove v. Brigano, 300 F. 3d 717, 718 (6th Cir. 2002). If Petitioner does not file a

motion to lift the stay within sixty days, this case will remain closed. To avoid any

administrative difficulties, the Clerk of Court is directed to CLOSE this case.

       Petitioner’s Motion for Appointment of Counsel (Dkt. 8) is DENIED WITHOUT

PREJUDICE.




                                              2
      SO ORDERED.


                            s/Arthur J. Tarnow
                           ARTHUR J. TARNOW
                           UNITED STATES DISTRICT JUDGE
Dated: September 6, 2019




                             3
